Name: Council Regulation (EEC) No 3049/90 of 22 October 1990 amending Regulation (EEC) No 2112/90 imposing a definitive anti-dumping duty on imports of certain types of electronic microcircuits known as DRAMS (Dynamic Random Access Memories) Originating In Japan And Collecting Definitively The Provisional Duty
 Type: Regulation
 Subject Matter: trade;  electronics and electrical engineering;  competition;  Asia and Oceania
 Date Published: nan

 Avis juridique important|31990R3049Council Regulation (EEC) No 3049/90 of 22 October 1990 amending Regulation (EEC) No 2112/90 imposing a definitive anti-dumping duty on imports of certain types of electronic microcircuits known as DRAMS (Dynamic Random Access Memories) Originating In Japan And Collecting Definitively The Provisional Duty Official Journal L 292 , 24/10/1990 P. 0016 - 0016 Finnish special edition: Chapter 11 Volume 16 P. 0103 Swedish special edition: Chapter 11 Volume 16 P. 0103 COUNCIL REGULATION (EEC) No 3049/90 of 22 October 1990 amending Regulation (EEC) No 2112/90 imposing a definitive anti-dumping duty on imports of certain types of electronic microcircuits known as DRAMs (dynamic random access memories) originating in Japan and collecting definitively the provisional duty THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Articles 9 and 12 thereof, Having regard to the proposal submitted by the Commission after consultations within the Advisory Committee as provided for by the above Regulation, Whereas: (1) By Regulation (EEC) No 2112/90 (2) the Council imposed a definitive anti-dumping duty on imports of certain types of electronic microcircuits known as DRAMs (dynamic random access memories) originating in Japan and definitively collected the provisional duty. Article 1 (4) of, and Annex I to, the said Regulation exempt from the definitive anti-dumping duty imports of DRAMs covered by undertakings accepted by the Commission pursuant to Regulation (EEC) No 165/90 (3). (2) As a result of inadvertent omissions in the Commission proposal, one company covered by an undertaking as referred to in point 1 has not been mentioned in Annex I to Regulation (EEC) No 2112/90 and another company was incorrectly described. For these reasons, 'Matsushita Electric Industrial Co. Ltd, Japan' should be added to the list of companies mentioned in Annex I under 'Companies affiliated to Matsushita Electronics Corporation', and 'Sharp Electronics of Canada Ltd, USA' should be replaced by 'Sharp Electronics of Canada Ltd, Canada' in the list referring to companies affiliated to Sharp Corporation, also in the said Annex. (3) Since imports by these newly mentioned companies are covered by undertakings, these amendments should have effect as from the entry into force of Regulation (EEC) No 2112/90, HAS ADOPTED THIS REGULATION: Article 1 1. 'Matsushita Electric Industrial Co. Ltd, Japan' shall be added to the list of companies affiliated to Matsushita Electronics Corporations in Annex I to Regulation (EEC) No 2112/90. 2. 'Sharp Electronics of Canada Ltd, USA' is replaced by 'Sharp Electronics of Canada Ltd, Canada' in the list of companies affiliated to Sharp Corporation in Annex I to Regulation (EEC) No 2112/90. 3. The amendments referred to in paragraphs 1 and 2 shall have effect as from the entry into force of Regulation (EEC) No 2112/90. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 22 October 1990. For the Council The President G. DE MICHELIS (1) OJ No L 209, 2. 8. 1988, p. 1. (2) OJ No L 193, 25. 7. 1990, p. 1. (3) OJ No L 20, 25. 1. 1990, p. 5.